Citation Nr: 0408597	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-15 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a digestive 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from August 1989 to May 1993.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an October 2001 rating decision of the 
RO.  While the veteran initially requested a hearing on the 
appeal in his May 2002 notice of disagreement, he withdrew 
this request in a September 2002 substantive appeal.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (2003).


FINDINGS OF FACT

1.  In an unappealed rating decision of July 1999 the RO 
found that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
digestive disorder.  

2.  The evidence received since the RO's July 1999 rating 
decision is not cumulative or redundant of evidence 
previously of record, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a digestive 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The Board notes that amendments 
made regarding 38 C.F.R. § 3.156(a), are effective August 29, 
2001, see 66 Fed. Reg. 45,620, 45,629, and do not apply to 
the veteran's claim received prior to that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  

By rating action of February 1994, the RO denied service 
connection for an ulcer condition on the grounds that no such 
disorder was presently shown or diagnosed.  By rating action 
of January 1996, the RO, in pertinent part, denied a claim of 
service connection for heartburn and nausea, finding that the 
claim was not well-grounded, and noting that service 
connection can not be granted for symptoms or complaints, 
such as heartburn and nausea, in the absence of a 
demonstration of an underlying disease or current diagnosis.  
The veteran was notified of such decisions and of his 
appellate rights.  He did not appeal and they became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2003).

Most recently, a July 1999 RO rating decision found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a digestive disorder, claimed 
as ulcers, nausea, weight gain, acid reflux and heartburn, on 
the basis that there was no evidence of a current chronic 
disease associated with the veteran's digestive complaints.  
The RO notified the veteran of the July 1999 RO determination 
by letter dated in August 1999.  The veteran did not initiate 
an appeal to the Board (within one year), and the RO decision 
became final.  38 U.S.C.A. § 4005(c) (1998); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1998); see also 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2003).  

The evidence added to the record since the final July 1999 RO 
decision includes private medical records of Digestive Health 
Center, S. P. P., M.D., and Borgess Medical Center, dated 
from December 1997 to January 1999.  These records show 
treatment for ulcerative esophagitis and gastroesophagitis, 
with a history of dysphagia, reflux and heartburn.  December 
1997 esophageal biopsies were thought not to show histologic 
features of Barrett's mucosa. 

The above evidence demonstrates, for the first time, a 
current diagnosis/diagnoses associated with the veteran's 
digestive complaints-information which had not previously 
been considered by the RO.  The new evidence is material in 
that it speaks to whether the veteran has a current 
disability, the basis for prior denials.  As such, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a digestive disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003) are applicable to the veteran's claim.  The 
VCAA and the implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board's action herein is completely favorable to the 
veteran such that no further action is required under the 
VCAA or its implementing regulations prior to reopening the 
claim.  A decision on the merits of the veteran's service 
connection claim is, however, deferred pending additional 
notice and development required consistent with the VCAA and 
its implementing regulations, as discussed in the REMAND that 
follows.


ORDER

The Board having determined that new and material evidence 
has been received, the claim of entitlement to service 
connection for a digestive disorder reopened; to that extent 
only the appeal is granted.  


REMAND

Herein above the Board has reopened the veteran's service 
connection claim.  Thus, remand to the RO for de novo 
consideration of that issue is warranted.  Moreover, as noted 
above, the VCAA and its implementing regulations are 
applicable to the veteran's claim and VA has not yet provided 
adequate notice of such to the veteran and his 
representative.  In this regard the Board particularly notes 
that letters from the RO to the veteran issued in July and 
November 2003 were sent to the veteran's former, versus his 
most recent, address of record and were returned as 
undelivered.  Therefore, remand is needed so that appropriate 
VCAA notice may be provided to the veteran at his last known 
address of record.

Other development is indicated as well, to include obtaining 
additional pertinent VA and private medical records that have 
not been obtained.  Treatment records presently on file from 
Digestive Health Center, S. P. P., M.D., and Borgess Medical 
Center, date from December 1997 to January 1999, and indicate 
that the veteran was referred by his primary physician, J. 
H., M.D., whose records are not on file.  Pertinent treatment 
records of Dr. J. H. should be requested and obtained, as 
well as any more recent records dated from January 1999 to 
the present from Digestive Health Center, S. P. P., M.D., and 
Borgess Medical Center.  The record also shows prior 
treatment from Dr. M. M. in December 1993, and any more 
recent records should be requested.  The RO should also 
obtain all treatment records from the VA medical center 
located in Battle Creek, Michigan, dated from October 2001 to 
the present.  



In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran, at 
his last known address of record (not 
1309 W. Hughes), and his representative, 
and provide written notice of the 
provisions of VCAA and its implementing 
regulations as applicable to the claim 
remanded herein.  The veteran and his 
representative should be specifically 
advised that the sort of evidence needed 
to support the appeal, in particular 
medical evidence that links currently 
diagnosed digestive 
disease/symptomatology to symptoms 
documented or demonstrated in service.  
The veteran and his representative are 
invited to submit such medical evidence.  

The RO should also include a request that 
the veteran identify the names and 
addresses of VA and/or private care 
providers who have treated him for 
digestive disorders, or any related 
symptomatology, since May 1993.  The 
veteran should be specifically requested 
to identify the address and dates of 
treatment received from Dr. J. H., 
identified as his primary physician in 
records presently on file.  

The veteran and his representative should 
be provided an adequate time in which to 
both respond to the VCAA notice and the 
evidence request(s).  

2.  The RO should obtain all medical 
records identified by the veteran, 
including from Digestive Health Center, 
Dr. S. P. P., and Borgess Medical Center, 
dated from January 1999 to the present, 
as well as any and all records, dated 
from May 1993 to the present, from 
Dr. J. H., M.D., and any records dated 
from December 1993 to the present from 
Dr. M.M., if any and if not already on 
file.  The RO should also obtain records 
from the VA Medical Center located at 
Battle Creek, Michigan, dated from 
October 2001 to the present.  

3.  After the additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
digestive disorders examination.  The 
complete claims file, to include all 
additionally received evidence, must be 
provided to the examiner prior to the 
examination and review of such should be 
documented in the completed examination 
report.  Any indicated tests or studies 
should be completed.  The examiner is 
requested to identify all appropriate 
diagnoses pertinent to the veteran's 
digestive tract and to provide an opinion 
as to whether it more likely, less likely 
or at least as likely as not that each 
diagnosed disability is related to the 
veteran's period of active service.  

In addressing these questions the 
examiner is requested to specifically 
comment on the available clinical 
evidence related to the veteran's in-
service digestive symptomatology, 
including heartburn reflux and stomach 
upset, as well as the significance, if 
any, of a notation in service of rule out 
peptic ulcer disease versus anxiety 
versus alcohol abuse, as well as post-
service medical evidence of Barrett's 
disease.  

The rationale for all conclusions reached 
should be provided.  

4.  The RO must then review the claims 
file and ensure that any other 
notification and development action 
required by the VCAA and its implementing 
regulations is completed, consistent with 
all governing legal authority, to include 
assuring that the requested VA nexus 
opinion has been obtained.  

5.  Thereafter, the RO should 
readjudicate the claim on appeal based on 
consideration of the entire evidentiary 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction he and his representative 
should be provided a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded, 
although the Board is limited in the review of evidence by 
law and regulations pertinent to accrued benefits claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment at the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



